
	
		II
		Calendar No. 197
		110th CONGRESS
		1st Session
		S. 1610
		[Report No. 110–80]
		IN THE SENATE OF THE UNITED STATES
		
			June 13, 2007
			Mr. Dodd, from the
			 Committee on Banking, Housing, and Urban
			 Affairs, reported the following original bill; which was read
			 twice and placed on the calendar
		
		A BILL
		To ensure national security while promoting foreign
		  investment and the creation and maintenance of jobs, to reform the process by
		  which such investments are examined for any effect they may have on national
		  security, to establish the Committee on Foreign Investment in the United
		  States, and for other purposes. 
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the Foreign Investment and National
			 Security Act of 2007.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. United States security improvement amendments;
				clarification of review and investigation process.
					Sec. 3. Statutory establishment of the Committee on Foreign
				Investment in the United States.
					Sec. 4. Additional factors for consideration.
					Sec. 5. Mitigation, tracking, and postconsummation monitoring
				and enforcement.
					Sec. 6. Action by the President.
					Sec. 7. Increased oversight by Congress.
					Sec. 8. Certification of notices and assurances.
					Sec. 9. Regulations.
					Sec. 10. Effect on other law.
					Sec. 11. Effective date.
				
			2.United States
			 security improvement amendments; clarification of review and investigation
			 processSection 721 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2170) is amended by striking
			 subsections (a) and (b) and inserting the following:
			
				(a)DefinitionsFor
				purposes of this section, the following definitions shall apply:
					(1)Committee;
				chairpersonThe terms Committee and
				chairperson mean the Committee on Foreign Investment in the United
				States and the chairperson thereof, respectively.
					(2)ControlThe
				term control has the meaning given to such term in regulations
				which the Committee shall prescribe.
					(3)Covered
				transactionThe term covered transaction means any
				merger, acquisition, or takeover, by or with any foreign person which could
				result in foreign control of any person engaged in interstate commerce in the
				United States.
					(4)Foreign
				government-controlled transactionThe term foreign
				government-controlled transaction means any covered transaction that
				could result in the control of any person engaged in interstate commerce in the
				United States by a foreign government or an entity controlled by or acting on
				behalf of a foreign government.
					(5)ClarificationThe
				term national security shall be construed so as to include those
				issues relating to homeland security, including its application to
				critical infrastructure.
					(6)Critical
				infrastructureThe term critical infrastructure
				means, subject to rules issued under this section, any systems and assets,
				whether physical or cyber-based, so vital to the United States that the
				degradation or destruction of such systems or assets would have a debilitating
				impact on national security, including national economic security and national
				public health or safety.
					(7)Critical
				technologiesThe term critical technologies means
				technologies identified under title VI of the National Science and Technology
				Policy, Organization, and Priorities Act of 1976, or other critical technology,
				critical components, or critical technology items essential to national defense
				identified pursuant to this section.
					(8)Lead
				agencyThe term lead agency means the agency, or
				agencies, designated as the lead agency or agencies pursuant to subsection
				(k)(4) for the review of a transaction.
					(b)National
				security reviews and investigations
					(1)National
				security reviews
						(A)In
				generalUpon receiving written notification under subparagraph
				(C) of any covered transaction, or pursuant to a unilateral notification
				initiated under subparagraph (D) with respect to any covered transaction, the
				President, acting through the Committee—
							(i)shall review the
				covered transaction to determine the effects of the transaction on the national
				security of the United States; and
							(ii)shall consider
				the factors specified in subsection (f) for such purpose, as
				appropriate.
							(B)Control by
				foreign governmentIf the Committee determines that the covered
				transaction is a foreign government-controlled transaction, the Committee shall
				conduct an investigation of the transaction under paragraph (2).
						(C)Written
				notice
							(i)In
				generalAny party or parties to any covered transaction may
				initiate a review of the transaction under this paragraph by submitting a
				written notice of the transaction to the Chairperson of the Committee.
							(ii)Withdrawal of
				noticeNo covered transaction for which a notice was submitted
				under clause (i) may be withdrawn from review, unless a written request for
				such withdrawal is submitted to the Committee by any party to the transaction
				and approved by the Committee.
							(iii)Continuing
				discussionsA request for withdrawal under clause (ii) shall not
				be construed to preclude any party to the covered transaction from continuing
				informal discussions with the Committee or any member thereof regarding
				possible resubmission for review pursuant to this paragraph.
							(D)Unilateral
				initiation of reviewSubject to subparagraph (F), the President
				or the Committee may initiate a review under subparagraph (A) of—
							(i)any covered
				transaction;
							(ii)any covered
				transaction that has previously been reviewed or investigated under this
				section, if any party to the transaction submitted false or misleading material
				information to the Committee in connection with the review or investigation or
				omitted material information, including material documents, from information
				submitted to the Committee; or
							(iii)any covered
				transaction that has previously been reviewed or investigated under this
				section, if—
								(I)any party to the
				transaction or the entity resulting from consummation of the transaction
				intentionally materially breaches a mitigation agreement or condition described
				in subsection (l)(1)(A);
								(II)such breach is
				certified to the Committee by the lead department or agency monitoring and
				enforcing such agreement or condition as an intentional material breach;
				and
								(III)the Committee
				determines that there are no other remedies or enforcement tools available to
				address such breach.
								(E)TimingAny
				review under this paragraph shall be completed before the end of the 30-day
				period beginning on the date of the acceptance of written notice under
				subparagraph (C) by the chairperson, or beginning on the date of the initiation
				of the review in accordance with subparagraph (D), as applicable.
						(F)Limit on
				delegation of certain authorityThe authority of the Committee to
				initiate a review under subparagraph (D) may not be delegated to any person,
				other than the Deputy Secretary or an appropriate Under Secretary of the
				department or agency represented on the Committee.
						(2)National
				security investigations
						(A)In
				generalIn each case described in subparagraph (B) the President,
				acting through the Committee, shall immediately conduct an investigation of the
				effects of a covered transaction on the national security of the United States,
				and take any necessary actions in connection with the transaction to protect
				the national security of the United States.
						(B)ApplicabilitySubparagraph
				(A) shall apply in each case in which—
							(i)a
				review of a covered transaction under paragraph (1) results in a determination
				that—
								(I)the transaction
				threatens to impair the national security of the United States and that threat
				has not been mitigated during or prior to the review of a covered transaction
				under paragraph (1);
								(II)the transaction
				is a foreign government-controlled transaction; or
								(III)the transaction
				would result in control of any critical infrastructure of or within the United
				States by, with, or on behalf of any foreign person, if the Committee
				determines that the transaction could impair national security, and that such
				impairment to national security has not been mitigated by assurances provided
				or renewed with the approval of the Committee, as described in subsection (l),
				during the review period under paragraph (1); or
								(ii)the lead agency
				recommends, and the Committee concurs, that an investigation be
				undertaken.
							(C)TimingAny
				investigation under subparagraph (A) shall be completed before the end of the
				45-day period beginning on the date on which the investigation
				commenced.
						(D)Exception
							(i)In
				generalNotwithstanding subparagraph (B)(i), an investigation of
				a foreign government-controlled transaction described in subclause (II) of
				subparagraph (B)(i) or a transaction involving critical infrastructure
				described in subclause (III) of subparagraph (B)(i) shall not be required under
				this paragraph, if the Secretary of the Treasury and the head of the lead
				agency jointly determine, on the basis of the review of the transaction under
				paragraph (1), that the transaction will not impair the national security of
				the United States.
							(ii)NondelegationThe
				authority of the Secretary or the head of an agency referred to in clause (i)
				may not be delegated to any person, other than the Deputy Secretary of the
				Treasury or the deputy head (or the equivalent thereof) of the lead agency,
				respectively.
							(E)Guidance on
				certain transactions with national security implicationsThe
				Chairperson shall, not later than 180 days after the date of enactment of the
				Foreign Investment and National Security Act
				of 2007, publish in the Federal Register guidance on the types of
				transactions that the Committee has reviewed and that have presented national
				security considerations, including transactions that may constitute covered
				transactions that would result in control of critical infrastructure relating
				to United States national security by a foreign government or an entity
				controlled by or acting on behalf of a foreign government.
						(3)Certifications
				to congress
						(A)Certified
				notice at completion of reviewUpon completion of a review under
				subsection (b) that concludes action under this section, the chairperson and
				the head of the lead agency shall transmit a certified notice to the members of
				Congress specified in subparagraph (C)(iii).
						(B)Certified
				report at completion of investigationAs soon as is practicable
				after completion of an investigation under subsection (b) that concludes action
				under this section, the chairperson and the head of the lead agency shall
				transmit to the members of Congress specified in subparagraph (C)(iii) a
				certified written report (consistent with the requirements of subsection (c))
				on the results of the investigation, unless the matter under investigation has
				been sent to the President for decision.
						(C)Certification
				procedures
							(i)In
				generalEach certified notice and report required under
				subparagraphs (A) and (B), respectively, shall be submitted to the members of
				Congress specified in clause (iii), and shall include—
								(I)a description of
				the actions taken by the Committee with respect to the transaction; and
								(II)identification
				of the determinative factors considered under subsection (f).
								(ii)Content of
				certificationEach certified notice and report required under
				subparagraphs (A) and (B), respectively, shall be signed by the chairperson and
				the head of the lead agency, and shall state that, in the determination of the
				Committee, there are no unresolved national security concerns with the
				transaction that is the subject of the notice or report.
							(iii)Members of
				congressEach certified notice and report required under
				subparagraphs (A) and (B), respectively, shall be transmitted to—
								(I)the Majority
				Leader and the Minority Leader of the Senate;
								(II)the chair and
				ranking member of the Committee on Banking, Housing, and Urban Affairs of the
				Senate and of any committee of the Senate having oversight over the lead
				agency;
								(III)the Speaker and
				the Minority Leader of the House of Representatives; and
								(IV)the chair and
				ranking member of the Committee on Financial Services of the House of
				Representatives and of any committee of the House of Representatives having
				oversight over the lead agency.
								(iv)Transmittal to
				other members of congressThe Majority Leader or the Minority
				Leader, in the case of the Senate, and the Speaker or the Minority Leader, in
				the case of the House of Representatives, may provide the certified notices and
				reports required under subparagraphs (A) and (B), respectively, regarding a
				transaction involving critical infrastructure—
								(I)in the case of
				the Senate, to members of the Senate from the State in which such critical
				infrastructure is located; and
								(II)in the case of
				the House of Representatives, to a member from a Congressional District in
				which such critical infrastructure is located.
								(v)Signatures;
				limit on delegation
								(I)In
				generalEach certified notice and report required under
				subparagraphs (A) and (B), respectively, shall be signed by the chairperson and
				the head of the lead agency, which signature requirement may only be delegated
				in accordance with subclause (II).
								(II)Limitation on
				delegation of certificationsThe chairperson and the head of the
				lead agency may delegate the signature requirement under subclause (I)—
									(aa)only to an
				employee of the Department of the Treasury (in the case of the Secretary of the
				Treasury) or to an employee of the lead agency (in the case of the lead agency)
				who was appointed by the President, by and with the advice and consent of the
				Senate, with respect to any notice provided under paragraph (1) following the
				completion of a review under this section; or
									(bb)only to a Deputy
				Secretary of the Treasury (in the case of the Secretary of the Treasury) or a
				person serving in the Deputy position or the equivalent thereof at the lead
				agency (in the case of the lead agency), with respect to any report provided
				under subparagraph (B) following an investigation under this section.
									(4)Analysis by
				director of national intelligence
						(A)In
				generalThe Director of National Intelligence shall expeditiously
				carry out a thorough analysis of any threat to the national security of the
				United States posed by any covered transaction. The Director of National
				Intelligence shall also seek and incorporate the views of all affected or
				appropriate intelligence agencies with respect to the transaction.
						(B)TimingThe
				analysis required under subparagraph (A) shall be provided by the Director of
				National Intelligence to the Committee not later than 20 days after the date on
				which notice of the transaction is accepted by the Committee under paragraph
				(1)(C), but the Director may begin the analysis at any time prior to receipt of
				the notice, in accordance with otherwise applicable law.
						(C)Interaction
				with intelligence communityThe Director of National Intelligence
				shall ensure that the intelligence community remains engaged in the collection,
				analysis, and dissemination to the Committee of any additional relevant
				information that may become available during the course of any investigation
				conducted under subsection (b) with respect to a transaction.
						(D)Independent
				role of directorThe Director of National Intelligence shall be
				an ex officio member of the Committee, and shall be provided with all notices
				received by the Committee under paragraph (1)(C) regarding covered
				transactions, but shall serve no policy role on the Committee, other than to
				provide analysis under subparagrapha (A) and (C) in connection with a covered
				transaction.
						(5)Submission of
				additional informationNo provision of this subsection shall be
				construed as prohibiting any party to a covered transaction from submitting
				additional information concerning the transaction, including any proposed
				restructuring of the transaction or any modifications to any agreements in
				connection with the transaction, while any review or investigation of the
				transaction is ongoing.
					(6)Notice of
				results to partiesThe Committee shall notify the parties to a
				covered transaction of the results of a review or investigation under this
				section, promptly upon completion of all action under this section.
					(7)RegulationsRegulations
				prescribed under this section shall include standard procedures for—
						(A)submitting any
				notice of a covered transaction to the Committee;
						(B)submitting a
				request to withdraw a covered transaction from review;
						(C)resubmitting a
				notice of a covered transaction that was previously withdrawn from review;
				and
						(D)providing notice
				of the results of a review or investigation to the parties to the covered
				transaction, upon completion of all action under this
				section.
						.
		3.Statutory
			 establishment of the committee on foreign investment in the United
			 StatesSection 721 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2170) is amended by striking
			 subsection (k) and inserting the following:
			
				(k)Committee on
				foreign investment in the United States
					(1)EstablishmentThe
				Committee on Foreign Investment in the United States, established pursuant to
				Executive Order No. 11858, shall be a multi agency committee to carry out this
				section and such other assignments as the President may designate.
					(2)MembershipThe
				Committee shall be comprised of the following members or the designee of any
				such member:
						(A)The Secretary of
				the Treasury.
						(B)The Secretary of
				Homeland Security.
						(C)The Secretary of
				Commerce.
						(D)The Secretary of
				Defense.
						(E)The Secretary of
				State.
						(F)The Attorney
				General of the United States.
						(G)The Secretary of
				Energy.
						(H)The Secretary of
				Labor (ex officio).
						(I)The Director of
				National Intelligence (ex officio).
						(J)The heads of any
				other executive department, agency, or office, as the President determines
				appropriate, generally or on a case-by-case basis.
						(3)ChairpersonThe
				Secretary of the Treasury shall serve as the chairperson of the
				Committee.
					(4)Designation of
				lead agencyThe Secretary of the Treasury shall designate another
				member or members, as appropriate, of the Committee to be the lead agency or
				agencies on behalf of the Committee—
						(A)for each covered
				transaction, and for negotiating any mitigation agreements or other conditions
				necessary to protect national security; and
						(B)for all matters
				related to the monitoring of the completed transaction, to ensure compliance
				with such agreements or conditions and with this section.
						(5)Other
				membersThe chairperson shall consult with the heads of such
				other Federal departments, agencies, and independent establishments in any
				review or investigation under subsection (a), as the chairperson determines to
				be appropriate, on the basis of the facts and circumstances of the covered
				transaction under review or investigation (or the designee of any such
				department or agency head).
					(6)MeetingsThe
				Committee shall meet upon the direction of the President or upon the call of
				the chairperson, without regard to section 552b of title 5, United States Code
				(if otherwise
				applicable).
					.
		4.Additional
			 factors for considerationSection 721(f) of the Defense Production Act
			 of 1950 (50 U.S.C. App. 2170(f)) is amended—
			(1)in the matter
			 preceding paragraph (1), by striking among other factors;
			(2)in paragraph
			 (4)—
				(A)in subparagraph
			 (A) by striking or at the end;
				(B)by redesignating
			 subparagraph (B) as subparagraph (C);
				(C)by inserting
			 after subparagraph (A) the following:
					
						(B)identified by the
				Secretary of Defense as posing a potential regional military threat to the
				interests of the United States; or
						;
				and
				(D)by striking
			 and at the end;
				(3)in paragraph (5),
			 by striking the period at the end and inserting a semicolon; and
			(4)by adding at the
			 end the following:
				
					(6)whether the
				covered transaction has a security-related impact on critical infrastructure in
				the United States;
					(7)the potential
				effects on United States critical infrastructure, including major energy
				assets;
					(8)the potential
				effects on United States critical technologies;
					(9)whether the
				covered transaction is a foreign government-controlled transaction, as
				determined under subsection (b)(1)(B);
					(10)with respect to
				transactions requiring an investigation under subsection (b)(1)(B) only, a
				review of the current assessment of—
						(A)the adherence of
				the subject country to nonproliferation control regimes, including treaties and
				multilateral supply guidelines, which shall draw on, but not be limited to, the
				annual report on Adherence to and Compliance with Arms Control,
				Nonproliferation and Disarmament Agreements and Commitments required by
				section 403 of the Arms Control and Disarmament Act;
						(B)the relationship
				of such country with the United States, specifically on its record on
				cooperating in counter-terrorism efforts, which shall draw on, but not be
				limited to, the report of the President to Congress under section 7120 of the
				Intelligence Reform and Terrorism Prevention Act of 2004; and
						(C)the potential for
				transshipment or diversion of technologies with military applications,
				including an analysis of national export control laws and regulations;
						(11)the long-term projection of United States
				requirements for sources of energy and other critical resources and material;
				and
					(12)such other
				factors as the President or the Committee may determine to be appropriate,
				generally or in connection with a specific review or
				investigation.
					.
			5.Mitigation,
			 tracking, and postconsummation monitoring and enforcementSection 721 of the Defense Production Act of
			 1950 (50 U.S.C. App. 2170) is amended by adding at the end the
			 following:
			
				(l)Mitigation,
				tracking, and postconsummation monitoring and enforcement
					(1)Mitigation
						(A)In
				generalThe Committee or a lead agency may, on behalf of the
				Committee, negotiate, enter into or impose, and enforce any agreement or
				condition with any party to the covered transaction in order to mitigate any
				threat to the national security of the United States that arises as a result of
				the covered transaction.
						(B)Risk-based
				analysis requiredAny agreement entered into or condition imposed
				under subparagraph (A) shall be based on a risk-based analysis, conducted by
				the Committee, of the threat to national security of the covered
				transaction.
						(2)Tracking
				authority for withdrawn notices
						(A)In
				generalIf any written notice of a covered transaction that was
				submitted to the Committee under this section is withdrawn before any review or
				investigation by the Committee under subsection (b) is completed, the Committee
				shall establish, as appropriate—
							(i)interim
				protections to address specific concerns with such transaction that have been
				raised in connection with any such review or investigation pending any
				resubmission of any written notice under this section with respect to such
				transaction and further action by the President under this section;
							(ii)specific time
				frames for resubmitting any such written notice; and
							(iii)a process for
				tracking any actions that may be taken by any party to the transaction, in
				connection with the transaction, before the notice referred to in clause (ii)
				is resubmitted.
							(B)Designation of
				agencyThe lead agency, other than any entity of the intelligence
				community (as defined in the National Security Act of 1947), shall, on behalf
				of the Committee, ensure that the requirements of subparagraph (A) with respect
				to any covered transaction that is subject to such subparagraph are met.
						(3)Negotiation,
				modification, monitoring, and enforcement
						(A)Designation of
				lead agencyThe lead agency shall negotiate, modify, monitor, and
				enforce, on behalf of the Committee, any agreement entered into or condition
				imposed under paragraph (1) with respect to a covered transaction, based on the
				expertise with and knowledge of the issues related to such transaction on the
				part of the designated department or agency. Nothing in this paragraph shall
				prohibit other departments or agencies in assisting the lead agency in carrying
				out the purposes of this paragraph.
						(B)Reporting by
				designated agency
							(i)Modification
				reportsThe lead agency in connection with any agreement entered
				into or condition imposed with respect to a covered transaction shall—
								(I)provide periodic
				reports to the Committee on any material modification to any such agreement or
				condition imposed with respect to the transaction; and
								(II)ensure that any
				material modification to any such agreement or condition is reported to the
				Director of National Intelligence, the Attorney General of the United States,
				and any other Federal department or agency that may have a material interest in
				such modification.
								(ii)ComplianceThe
				Committee shall develop and agree upon methods for evaluating compliance with
				any agreement entered into or condition imposed with respect to a covered
				transaction that will allow the Committee to adequately assure compliance,
				without—
								(I)unnecessarily
				diverting Committee resources from assessing any new covered transaction for
				which a written notice has been filed pursuant to subsection (b)(1)(C), and if
				necessary, reaching a mitigation agreement with or imposing a condition on a
				party to such covered transaction or any covered transaction for which a review
				has been reopened for any reason; or
								(II)placing
				unnecessary burdens on a party to a covered
				transaction.
								.
		6.Action by the
			 PresidentSection 721 of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2170) is amended by striking
			 subsections (d) and (e) and inserting the following:
			
				(d)Action by the
				president
					(1)In
				generalSubject to paragraph (4), the President may take such
				action for such time as the President considers appropriate to suspend or
				prohibit any covered transaction by or with a foreign person or government that
				threatens to impair the national security of the United States.
					(2)Announcement by
				the presidentThe President shall announce the decision on
				whether or not to take action pursuant to paragraph (1) not later than 15 days
				after the date on which an investigation described in subsection (b) is
				completed.
					(3)EnforcementThe
				President may direct the Attorney General of the United States to seek
				appropriate relief, including divestment relief, in the district courts of the
				United States, in order to implement and enforce this subsection.
					(4)Findings of the
				presidentThe President may exercise the authority conferred by
				paragraph (1), only if the President finds that—
						(A)there is credible
				evidence that leads the President to believe that the foreign interest
				exercising control might take action that threatens to impair the national
				security; and
						(B)provisions of
				law, other than this section and the International Emergency Economic Powers
				Act, do not, in the judgment of the President, provide adequate and appropriate
				authority for the President to protect the national security in the matter
				before the President.
						(5)Factors to be consideredFor purposes of determining whether to take
				action under paragraph (1), the President shall consider, among other factors
				each of the factors described in subsection (f).
					(e)Actions and
				findings nonreviewableThe actions of the President under
				paragraph (1) of subsection (d) and the findings of the President under
				paragraph (4) of subsection (d) shall not be subject to judicial
				review.
				.
		7.Increased
			 oversight by Congress
			(a)Report on
			 actionsSection 721(g) of the Defense Production Act of 1950 (50
			 U.S.C. App. 2170(g)) is amended to read as follows:
				
					(g)Additional
				information to congress; confidentiality
						(1)Briefing
				requirement on requestThe Committee shall, upon request from any
				Member of Congress specified in subsection (b)(3)(C)(iii), promptly provide
				briefings on a covered transaction for which all action has concluded under
				this section, or on compliance with a mitigation agreement or condition imposed
				with respect to such transaction, on a classified basis, if deemed necessary by
				the sensitivity of the information. Briefings under this paragraph may be
				provided to the congressional staff of such a Member of Congress having
				appropriate security clearance.
						(2)Application of
				confidentiality provisions
							(A)In
				generalThe disclosure of information under this subsection shall
				be consistent with the requirements of subsection (c). Members of Congress and
				staff of either House of Congress or any committee of Congress, shall be
				subject to the same limitations on disclosure of information as are applicable
				under subsection (c).
							(B)Proprietary
				informationProprietary information which can be associated with
				a particular party to a covered transaction shall be furnished in accordance
				with subparagraph (A) only to a committee of Congress, and only when the
				committee provides assurances of confidentiality, unless such party otherwise
				consents in writing to such
				disclosure.
							.
			(b)Annual
			 reportSection 721 of the Defense Production Act of 1950 (50
			 U.S.C. App. 2170) is amended by adding at the end the following:
				
					(m)Annual report
				to Congress
						(1)In
				generalThe chairperson shall transmit a report to the chairman
				and ranking member of the committee of jurisdiction in the Senate and the House
				of Representatives, before July 31 of each year on all of the reviews and
				investigations of covered transactions completed under subsection (b) during
				the 12-month period covered by the report.
						(2)Contents of
				report relating to covered transactionsThe annual report under
				paragraph (1) shall contain the following information with respect to each
				covered transaction for the reporting period:
							(A)A list of all
				notices filed and all reviews or investigations completed during the period,
				with basic information on each party to the transaction, the nature of the
				business activities or products of all pertinent persons, along with
				information about any withdrawal from the process, and any decision or action
				by the President under this section.
							(B)Specific,
				cumulative, and, as appropriate, trend information on the numbers of filings,
				investigations, withdrawals, and decisions or actions by the President under
				this section.
							(C)Cumulative and,
				as appropriate, trend information on the business sectors involved in the
				filings which have been made, and the countries from which the investments have
				originated.
							(D)Information on
				whether companies that withdrew notices to the Committee in accordance with
				subsection (b)(1)(C)(ii) have later refiled such notices, or, alternatively,
				abandoned the transaction.
							(E)The types of
				security arrangements and conditions the Committee has used to mitigate
				national security concerns about a transaction, including a discussion of the
				methods that the Committee and any lead agency are using to determine
				compliance with such arrangements or conditions.
							(F)A detailed
				discussion of all perceived adverse effects of covered transactions on the
				national security or critical infrastructure of the United States that the
				Committee will take into account in its deliberations during the period before
				delivery of the next report, to the extent possible.
							(3)Contents of
				report relating to critical technologies
							(A)In
				generalIn order to assist Congress in its oversight
				responsibilities with respect to this section, the President and such agencies
				as the President shall designate shall include in the annual report submitted
				under paragraph (1)—
								(i)an evaluation of
				whether there is credible evidence of a coordinated strategy by 1 or more
				countries or companies to acquire United States companies involved in research,
				development, or production of critical technologies for which the United States
				is a leading producer; and
								(ii)an evaluation of
				whether there are industrial espionage activities directed or directly assisted
				by foreign governments against private United States companies aimed at
				obtaining commercial secrets related to critical technologies.
								(B)Release of
				unclassified studyThat portion of the annual report under
				paragraph (1) that is required by this paragraph may be classified. An
				unclassified version of the report, as appropriate, consistent with
				safeguarding national security and privacy, shall be made available to the
				public.
							.
			(c)Study and
			 report
				(1)Study
			 requiredBefore the end of the 120-day period beginning on the
			 date of enactment of this Act and annually thereafter, the Secretary of the
			 Treasury, in consultation with the Secretary of State and the Secretary of
			 Commerce, shall conduct a study on foreign direct investments in the United
			 States, especially investments in critical infrastructure and industries
			 affecting national security, by—
					(A)foreign
			 governments, entities controlled by or acting on behalf of a foreign
			 government, or persons of foreign countries which comply with any boycott of
			 Israel; or
					(B)foreign
			 governments, entities controlled by or acting on behalf of a foreign
			 government, or persons of foreign countries which do not ban organizations
			 designated by the Secretary of State as foreign terrorist organizations.
					(2)ReportBefore
			 the end of the 30-day period beginning upon the date of completion of each
			 study under paragraph (1), or in the next annual report under section 721(m) of
			 the Defense Production Act of 1950 (as added by this section), the Secretary of
			 the Treasury shall submit a report to the Congress, for transmittal to all
			 appropriate committees of the Senate and the House of Representatives,
			 containing the findings and conclusions of the Secretary with respect to the
			 study described in paragraph (1), together with an analysis of the effects of
			 such investment on the national security of the United States and on any
			 efforts to address those effects.
				(d)Investigation
			 by inspector general
				(1)In
			 generalThe Inspector General of the Department of the Treasury
			 shall conduct an independent investigation to determine all of the facts and
			 circumstances concerning each failure of the Department of the Treasury to make
			 any report to the Congress that was required under section 721(k) of the
			 Defense Production Act of 1950, as in effect on the day before the date of
			 enactment of this Act.
				(2)Report to the
			 congressBefore the end of the 270-day period beginning on the
			 date of enactment of this Act, the Inspector General of the Department of the
			 Treasury shall submit a report on the investigation under paragraph (1)
			 containing the findings and conclusions of the Inspector General, to the
			 chairman and ranking member of each committee of the Senate and the House of
			 Representatives having jurisdiction over any aspect of the report, including,
			 at a minimum, the Committee on Foreign Relations, the Committee on Banking,
			 Housing, and Urban Affairs, and the Committee on Commerce, Science, and
			 Transportation of the Senate, and the Committee on Foreign Affairs, the
			 Committee on Financial Services, and the Committee on Energy and Commerce of
			 the House of Representatives.
				8.Certification of
			 notices and assurancesSection
			 721 of the Defense Production Act of 1950 (50 U.S.C. App. 2170) is amended by
			 adding at the end the following:
			
				(n)Certification
				of notices and assurancesEach notice, and any followup
				information, submitted under this section and regulations prescribed under this
				section to the President or the Committee by a party to a covered transaction,
				and any information submitted by any such party in connection with any action
				for which a report is required pursuant to paragraph (3)(B) of subsection (l),
				with respect to the implementation of any mitigation agreement or condition
				described in paragraph (1)(A) of subsection (l), or any material change in
				circumstances, shall be accompanied by a written statement by the chief
				executive officer or the designee of the person required to submit such notice
				or information certifying that, to the best of the knowledge and belief of that
				person—
					(1)the notice or
				information submitted fully complies with the requirements of this section or
				such regulation, agreement, or condition; and
					(2)the notice or
				information is accurate and complete in all material
				respects.
					.
		9.RegulationsSection 721(h) of the Defense Production Act
			 of 1950 (50 U.S.C. App. 2170(h)) is amended to read as follows:
			
				(h)Regulations
					(1)In
				generalThe President shall
				direct, subject to notice and comment, the issuance of regulations to carry out
				this section.
					(2)Effective
				dateRegulations issued under
				this section shall become effective not later than 180 days after the effective
				date of the Foreign Investment and National
				Security Act of 2007.
					(3)ContentRegulations issued under this subsection
				shall—
						(A)provide for the
				imposition of civil penalties for any violation of this section;
						(B)to the extent
				possible—
							(i)minimize
				paperwork burdens; and
							(ii)coordinate reporting requirements under
				this section with reporting requirements under any other provision of Federal
				law; and
							(C)provide for an
				appropriate role for the Secretary of Labor with respect to mitigation
				agreements.
						.
		10.Effect on other
			 lawSection 721(i) of the
			 Defense Production Act of 1950 (50 U.S.C. App. 2170(i)) is amended to read as
			 follows:
			
				(i)Effect on other
				lawNo provision of this section shall be construed as altering
				or affecting any other authority, process, regulation, investigation,
				enforcement measure, or review provided by or established under any other
				provision of Federal law, including the International Emergency Economic Powers
				Act, or any other authority of the President or the Congress under the
				Constitution of the United
				States.
				.
		11.Effective
			 dateThe amendments made by
			 this Act shall apply after the end of the 90-day period beginning on the date
			 of enactment of this Act.
		
	
		June 13, 2007
		Read twice and placed on the calendar
	
